Citation Nr: 0211371	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-06 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
the terms and conditions of Chapter 31, Title 38, United 
States Code.  


(The issues of entitlement to increased disability 
evaluations for right knee and right index finger 
disabilities, each currently evaluated as 10 percent 
disabling are the subject of a separate decision).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from January and December 1999 
determinations by the Vocational and Rehabilitation 
Counseling Division of the RO.  The veteran filed a notice of 
disagreement with those determinations in January 2000; a 
statement of the case was issued in April 2000; and the 
veteran filed a substantive appeal later in April 2000. 

In May 2001, the Board remanded the case to schedule the 
veteran for a hearing before a Member of the Board at the RO.  
Such hearing was held, before the undersigned Board Member, 
in July 2001.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's current combined service-connected 
disability rating is 20 percent. 

3.  As the veteran's service-connected disabilities do not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes and interests, he 
does not have an employment handicap.


CONCLUSION OF LAW

The veteran does not have an employment handicap and does not 
meet the criteria for basic entitlement to benefits pursuant 
to Chapter 31, Title 38, United States Code.  38 U.S.C.A. §§ 
3100, 3101, 3102, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
21.40, 21.51 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001 001) (to be codified as 
amended at 38 C.F.R. § 3.102).  They also include an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 
(29 August 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of the VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The claims file does not reflect explicit consideration of 
the VCAA or its implementing regulations in adjudicating the 
claim on appeal.  The Board finds, nonetheless, that all 
necessary notification and development action has been 
accomplished.  

Through the April 2000 SOC, the veteran and his 
representative were furnished the pertinent laws and 
regulations governing the claim, and the reasons for the 
denial.  Furthermore, the veteran has been afforded ample 
opportunity to submit information in support of the claim, to 
include in connection with his July 2001 Board hearing.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing information or evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.

Under the circumstances, and in view of the nature of the 
claim and the evidentiary record, as discussed in more detail 
below, the Board finds that, at this juncture, adjudication 
of the claim on appeal on the merits, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


I.  Background

In a May 1979 rating action, service connection was granted 
and a 10 percent rating assigned for a right knee disability; 
service connection was also granted for a right index finger 
disability and a noncompensable rating was assigned.  The 
veteran's combined disability rating of 10 percent was 
effective from February 22, 1979.  The veteran was notified 
of that decision in a letter dated May 30, 1979.  

The veteran filed his initial application for Vocational 
Rehabilitation benefits in June 1998.  In a letter to the 
veteran dated later that month, the RO informed him that his 
application had been received and he was scheduled to meet 
with a counselor to initiate the evaluation process.  

A July 1998 Vocational Evaluation Report noted the veteran's 
report that his primary expectation of receiving vocational 
services is to obtain financial assistance to return to 
school and earn a college degree.  He was noted to have an 
Associates Degree, but desired a more advanced degree as he 
felt that would enable him to obtain a higher paying job.  

Based on a review of the veteran's pertinent history 
(including medical and employment), a review of the physical 
and functional limitations of his disabilities (service-
connected and nonservice-connected), and an assessment of his 
interests, aptitudes and abilities, it was the evaluator's 
opinion that the veteran's employability did not appear to be 
impacted by his disability status.  The evaluator noted that 
the veteran had a lengthy career in computer operations and 
had demonstrated a good work ethic.  In fact, the veteran was 
currently employed in the same field.  

In January 1999, a VA Vocational Rehabilitation Counselor 
reviewed the record and determined that the veteran was not 
in need of Vocational Rehabilitation services, as he had 
managed to obtain, sustain and maintain suitable employment 
in an area he has acquired training in as well as an area 
that is conducive to his interest, aptitude and abilities.  

In a January 1999 letter to the veteran, the Vocational and 
Rehabilitation and Counseling office notified him that he was 
not entitled to a program of services because he was suitably 
employed and, thus, did not have an employment handicap.  

In a rating action dated later in January 1999, the RO 
increased the rating for the veteran's service-connected 
right index finger disability to 10 percent, effective from 
June 23, 1998.  The veteran's combined disability rating was 
20 percent, effective from that date.  

The veteran submitted additional applications for Vocational 
Rehabilitation benefits in February and May 1999.  In a 
letter to the veteran dated in February 1999, the Vocational 
Rehabilitation and Counseling Division referred him to the 
January 1999 denial of his application because he had not 
been found to have a serious employment handicap.  In June 
1999, however, the veteran was notified of a scheduled 
appointment to determine whether he was entitled to 
vocational rehabilitation services.  

A November 1999 Counseling Record detailed the action taken 
on the veteran's most recent applications.  Subsequent to the 
January 1999 denial of his claim, the veteran had been 
dismissed from his job; however, he was re-employed 
thereafter.  Records in the claims folder pertinent to the 
veteran's removal from his job do not indicate that his 
termination was related to any disability.  The counselor 
noted that the veteran's eligibility termination date had 
expired in May 1991 and thus, services would only be offered 
if there were a showing of a serious employment handicap.  As 
the veteran was clearly still employed, there was no serious 
employment handicap.  

In a December 1999 letter, the Vocational and Rehabilitation 
and Counseling office notified the veteran that he was not 
entitled to a program of services because the twelve-year 
period during which he had potential eligibility had expired 
on May 31, 1991 and he did not meet the criteria for an 
extension of that date.  

The veteran submitted a notice of disagreement in January 
2000, noting that he needed assistance to continue his 
education in order to obtain a better job. 

The veteran reiterated his claim at the July 2001 personal 
hearing, noting that his service-connected disabilities 
interfered with his ability to work.

II.  Analysis

Basic entitlement for vocational rehabilitation training 
pursuant to Chapter 31, Title 38, United States Code, 
requires, in pertinent part, that a veteran have a service-
connected disability that is rated 20 percent disabling or 
more which was incurred or aggravated in service on or after 
September 16, 1940, and is determined by the Secretary to be 
in need of rehabilitation because of an employment handicap; 
or that the veteran have a service-connected disability rated 
at 10 percent which was incurred in or aggravated in service 
on or after September 16, 1940, and is determined by the 
Secretary to be in need of rehabilitation because of a 
serious employment handicap.  38 U.S.C.A. § 3102(1)(A)(i); 
(2)(A)(B). 

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  38 C.F.R. § 21.41.  That twelve-year 
period shall not begin to run until the veteran establishes 
the existence of a compensable service-connected disability.  
In that case, the twelve-year period begins on the day VA 
notifies the veteran of this; the ending date is twelve years 
from that date.  38 C.F.R. § 21.42(a).  Extension beyond the 
basic period of eligibility requires showing a serious 
employment handicap.  38 C.F.R. § 21.44.

In this case, the veteran's claim has been denied on the 
bases that he did not have an employment handicap; that his 
eligibility determination date had expired as of May 1991; 
and that he did not have a serious employment handicap which 
would warrant extension of that date. 

With regard to the veteran's basic entitlement, the Board 
notes that when the veteran filed his June 1998 application, 
his combined service-connected disability rating was 10 
percent.  Subsequent applications noted the increase in his 
combined rating to 20 percent.  The result of the increased 
combined rating is that entitlement to services would be 
based on a showing of employment handicap, as opposed to a 
serious employment handicap.  

The Board agrees with the Rehabilitation Counselors that no 
employment handicap is shown, serious or otherwise.  Although 
the veteran was terminated from his job at one point, he was 
subsequently re-hired and continues in a similar field.  
Furthermore, that termination was not the result of any 
disability.  The Board agrees that the evidence clearly shows 
that the veteran is suitably employed in an area he has 
acquired training in which is also conducive to his interest, 
aptitude and abilities.  As such, vocational rehabilitation 
services are not needed.  

Although the veteran's claim had also been denied on the 
basis that his period of eligibility had passed, the Board 
points out that because the veteran has not demonstrated that 
he met the threshold requirement of entitlement, that is, 
there is no evidence of an employment handicap, consideration 
of the question of the period of eligibility or any extension 
thereof is unnecessary.  

The Board notes the veteran's desire to obtain an advanced 
degree in order to obtain a higher paying job; however, there 
is no evidence contradicting the opinions of the Vocational 
Counselors that the veteran does not have an employment 
handicap.   The Board points out that the purpose of Chapter 
31, Title 38, United States Code, is to provide for all 
services and assistance necessary to enable veterans with 
service-connected disabilities to achieve independence in 
daily living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.  The veteran in the 
present case has independence in daily living, and is, 
capable of obtaining and maintaining suitable employment.  He 
is employed.  

For the foregoing reasons, the Board must conclude that the 
preponderance of the evidence is against the claim of 
entitlement to vocational rehabilitation training pursuant to 
the provisions of Chapter 31, Title 38, United States Code.  
Thus the benefit-of-the-doubt doctrine does not apply, and 
the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to a program of vocational rehabilitation under 
the terms and conditions of Chapter 31, Title 38, United 
States Code is denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



